Opinion by
William W. Porter, J.,
This judgment was rightly entered non obstante' veredicto on the point reserved. The action was for damages for injuries to the plaintiff’s horses resulting from being struck by a trolley car. The accident took place at or near the intersection of two streets in the suburbs of the city of Scranton. The plaintiff was approaching High street on which a single track of the defendant company was laid which was used for travel in both directions and was at a steep grade. The plaintiff’s testimony relating to what he did immediately preceding the collision is not clear, and in some respects is contradictory. To demon*446strate this would require many quotations from-the-testimony, unnecessarily extending this opinion. The.- substance of the matter* is that he, at, a distance of twenty or> thirty feet; from the track, looked up and down, and saw no ear-in. either-direction ; that he proceeded until the front feet of his horses were across the first rail when- he heard a, whistle,, looked up the grade and saw a car approaching; that he attempted to swing his horses to the left, whereupon the off horse was struck on the rump. On, crossrexamination, he says more than once, that from- the point, of: twenty or thirty feet from the- track until his-- horses- were, over the rail, he. looked down but not- up the track until, he heard'the whistle of the motonman.
It-is impossible to escape- the. conclusion that he-was guilty of contributory, negligence. The law of Pennsylvania is-, well settled, that in. crossing the track of a trolley company;it is a duty to look, listen, and, if necessary, stop. It may now be. said to-be also.settled, tliat the looking-must be done» just before entering upon the track, or “ at.tbe very edge-of'the track,” as said in Ehrisman, v. Traction. Co., 150 Pa. 180; in which this doctrine was first announced and which has been followed by numerous cases,: Wheelahan v. Traction Co., 150 Pa. 187; Brown v. Traction Co., 14 Pa., Superior Ct. 594; Trout v. Traction Co.,.13 Pa. Superior Ct., 17 ; Cupps v. Traction Co., 13 Pa. Superior Ct. 630 ; McPhillips v. Traction. Co., ante, p. 223; Darwood v. Traction Co., 189 Pa., 592; Burke v. Traction Co., 198 Pa. 497. The- latest case on the. subject is McCracken v. Traction Co., (not, yet reported), in which the opinion was filed by the. Supreme Court, on January 6* 1902.
There is.- in the case, before us uo testimony on behalf' of the plaintiff which indicates that ,he-complied with the-obligations of: this rule of law. The- testimony excludes- any inference that he looked in the direction; of the approaching car- just, before he- entered upon the track. If he had. so looked “ he could, have seen th.e car ■ and stopped, andl the; accident would have been avoided-: ” Carson, v. Railway Co., 147. Pa. 219. Theinfractiom of-the- rule» of law being- apparent; the? judgment entered by the-court below is-unassailable.
Tbe case; of? Hamilton v. Traction Co., in- which an opinion Wi filed by the Supreme Court, on January 6, 1902 (not: yet *447reported), is distinguishable from the case at bar, since in the former case, as appears by the- opinion of the court, the plaintiff was looking-just as “his horses were about stepping over the track.”
The judgment is affirmed.